DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 16-20, in the reply filed on 12 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6 and 7, the claims recite the limitation "the capping agent".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. CN 105369306 to Wang et al. (Wang).
As to claims 1 and 2, Wang teaches a two dimensional metal organic framework comprising a first transition metal, nickel, and a second transition metal, iron, coupled by an organic linker group L such that the framework forms an alloy comprising only nickel, ion and the organic linker group, thus an alloy with a formula M1xM21-xL, wherein 0<x<1 (Abstract; Examples).
As to claim 8, Wang teaches the framework of claim 1.  Wang further teaches that the two-dimensional metal-organic framework alloy is crystalline (Figure 2).
As to claim 9, Wang teaches the framework of claim 1.  Wang further teaches that the metals are dispersed uniformly throughout the framework (Embodiment 1).
As to claims 16 and 17, Wang teaches a catalyst comprising a crystalline two dimensional metal organic framework comprising a first transition metal, nickel, and a second transition metal, iron, coupled by an organic linker group L, wherein the metals are dispersed uniformly throughout the framework (Abstract; Examples; Figure 2).  Thus a two-dimensional metal organic framework capable of performing the functional language of operating as a photocatalyst to catalyze water splitting (MPEP 2114).  Furthermore, Wang specifically teaches that the catalyst acts to catalyst water in a solar water electrolysis operation (Abstract; Background Technology).
As to claim 20, Wang teaches the catalyst of claim 16.  Wang further teaches that the catalyst is formed as a layer, film, on a nickel foam substrate (Abstract; Embodiment 1).

Claims 1, 2, 4, 8, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. CN 109400906 to Guan et al. (Guan).
As to claims 1, 2 and 4, Guan teaches a two dimensional metal organic framework comprising a first transition metal, cobalt, and a second transition metal, nickel, in a 1:0.4 ratio, coupled by an organic linker group L such that the framework forms an alloy, thus an alloy with a formula M1xM21-xL, wherein x=0.6 (Paragraphs 0005, 0014).
As to claim 8, Guan teaches the framework of claim 1.  Guan further teaches that the framework is crystalline (Paragraphs 0020 and 0039).
As to claim 9, Guan teaches the framework of claim 1.  Guan further teaches that the metals are uniformly dispersed throughout the framework (Paragraph 0039).
As to claims 16 and 17, Guan teaches a crystalline two dimensional metal organic framework comprising a first transition metal, cobalt, and a second transition metal, nickel, coupled by an organic linker group L, wherein the metals are dispersed uniformly throughout the framework (Paragraphs 0005, 0014, 0020 and 0039).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan as applied to claims 1 and 16 above, and further in view of US Patent Application Publication No. 2019/0217270 to Hinestroza et al. (Hinestroza).
As to claim 3, Guan teaches the framework of claim 1.  However, Guan teaches that the organic linker comprises benzene tricarboxylic acid (BTC) and fails to teach that the organic linker comprises benzene dicarboxylic acid (Paragraph 0005).  However, Hinestroza also discusses the formation of metal organic frameworks and teaches that in addition to benzene tricarboxylic acid the organic linker can comprise benzene-1-4-dicarboxylic acid (Abstract; Claim 16).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the organic linker benzene-1-4-dicarboxylic acid in place of the BTC as a known equivalent as taught by Hinestroza (MPEP 2144.06 II).
As to claim 18, Guan teaches the catalyst of claim 16.  Guan further teaches that the cobalt and the nickel are provided in a 1:0.4 ratio, the framework thus forming an alloy with a formula M1xM21-xL, wherein x=0.6 (Paragraphs 0005, 0014).  However, Guan teaches that the organic linker comprises benzene tricarboxylic acid (BTC) and fails to teach that the organic linker comprises benzene dicarboxylic acid (Paragraph 0005).  However, Hinestroza also discusses the formation of metal organic frameworks and teaches that in addition to benzene tricarboxylic acid the organic linker can comprise benzene-1-4-dicarboxylic acid (Abstract; Claim 16).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the organic linker benzene-1-4-dicarboxylic acid in place of the BTC as a known equivalent as taught by Hinestroza (MPEP 2144.06 II).
As to claim 19, the combination of Guan and Hinestroza teaches the catalyst of claim 18.  As discussed above the combination teaches the alloy of claim 18, thus, as evidenced at least by applicant’s own disclosure, an alloy that would have a higher quantum efficiency than that of CoBDC, NiBDC and TiO2.  Furthermore, Guan specifically teaches that the bimetallic CoNi MOF is more efficient than either of Co MOF and Ni MOF alone (Paragraph 0005).

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guan as applied to claims 1 and 4 above, and further in view of the Non-Patent Literature “Cu-based metal-organic framework thin films: A morphological and photovoltaic study” to Khajavian et al. (Khajavian).
As to claims 5, 6 and 7, Guan teaches the framework of claim 1.  However, Guan fails to further teach that the metal organic framework comprises a capping agent.  However, Khajavian also discusses metal organic frameworks and teaches that the addition of a pyridine capping agent to the metal organic framework during formation results in an ordered and controlled MOF with increased efficiency (Introduction and Conclusion).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the framework of Guan with a pyridine capping agent, thus an agent that would form an MOF comprising two or more layer separated by the capping agent, in order to form an MOF in an ordered and controlled MOF with increased efficiency as taught by Khajavian.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794